89 S.E.2d 463 (1955)
242 N.C. 761
STATE
v.
Norman Lee MINTZ.
STATE
v.
William Floyd BALLINGTON.
No. 148.
Supreme Court of North Carolina.
October 19, 1955.
Aaron Goldberg and Rountree & Rountree, Wilmington, for appellant Mintz.
W. Jack F. Canady, Wilmington, for appellant Ballington.
Wm. B. Rodman, Jr., Atty. Gen., and T. W. Bruton, Asst. Atty. Gen., for the State.
PER CURIAM.
G.S. § 14-177 defines the crime against nature as an "abominable and detestable" crime, and we held in State v. Spivey, 213 N.C. 45, 195 S.E. 1, that an attempt to commit the crime thus defined is an infamous act within the meaning of G.S. § 14-3. We still adhere to that decision. Hence the sentence imposed in the court below was within the limitations permitted by law.
The other exceptive assignments of error present no substantial question which requires discussion. They fail to point out prejudicial error. Therefore, in the trial below we find
No error.